UNION AGRICULTURE GROUP CORP. Plaza Independencia 737-11000 Montevideo, Uruguay May 14, 2012 VIA EDGAR Justin Dobbie Legal Branch Chief Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Union Agriculture Group Corp. Withdrawal of Registration Statement on Form F-1, File No. 333-175348 Dear Mr. Dobbie: Pursuant to Rule 477 under the Securities Act of 1933, as amended (the “Securities Act”), Union Agriculture Group Corp. (the “Company”) hereby requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal, effective as of the date hereof or at the earliest practicable date hereafter, of the Company’s Registration Statement on Form F-1, File No. 333-175348, together with all exhibits thereto (collectively, the “Registration Statement”). The Registration Statement was filed by the Company with the Commission on July 5, 2011 and amended on July 11, 2011, July 14, 2011 and July 15, 2011 in connection with a proposed initial public offering (the “Offering”) of the Company’s common shares.However, the Company has determined that it is not practicable to proceed with the Offering at this time.The Registration Statement was never declared effective and no securities were sold in connection with the Offering.In accordance with Rule 457(p) under the Securities Act, the Company requests that all fees paid by the Company to the Commission in connection with the filing of the Registration Statement be credited to the Company’s account for future use by the Company. Should you have any questions regarding this request, please contact Adam M. Givertz of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel to the Company, at 416-504-0525. 2 UNION AGRICULTURE GROUP CORP. By: /s/ Oscar León Bentancor OscarLeón Bentancor Chief Financial Officer cc: Tonya Aldave Securities and Exchange Commission Adam M. Givertz Paul, Weiss, Rifkind, Wharton & Garrison LLP
